Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 10, 2020 is acknowledged.
Claims 1 and 8-14 are pending.
Claims 2-7 and 15-20 are cancelled.
Claims 1, 9, 11 and 12-14 are currently amended.
Claims 1 and 8-14 as filed on December 10, 2020 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the specification and the amendment of the claims, the objection to the specification as failing to provide antecedent basis for the claimed subject matter is withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, all previous claim rejections under 35 USC 102(a)(1) are withdrawn, and all previous claim rejections under 35 USC 103 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Maintained Objections
Specification
The use of the trademark Percorium® has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Response to Arguments:  Specification
Applicant’s belief that Percorium® is present in the specification with appropriate trademark registration indication is acknowledged.  However, there is no apparent disclosure of the generic terminology.  Therefore, the objection is properly maintained and made again.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claim 1 as currently amended recites from about 50 wt% of an anhydrous alcohol.  Applicant’s Remarks cite paragraph [0046] in support.  However, paragraph [0046] discloses in part:

    PNG
    media_image1.png
    214
    823
    media_image1.png
    Greyscale

Because all of the disclosed ranges are bounded, the amendment to recite an unbounded range constitutes new matter.  The original claims likewise do not support the unbounded range because original claim 3 recites the bound range of “about 40% to about 70%”.  Claims 8-14 are included in this rejection because they depend from claim 1 and thus they also recite new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aprigliano Fernandes et al. (WO 2015/024078, published February 26, 2015) as evidenced by Brautigam et al. (US 2004/0234491, published November 25, 2004, of record).
Aprigliano Fernandes teach a first cosmetic composition, preferably anhydrous, comprising one or more amino silicones and one or more cationic surfactants and a second composition, advantageously aqueous (title; abstract; Example 1; claims), as required by instant claims 9 and 12.  Anhydrous is understood to mean less than 15 wt% water (page 3, lines 9-16), as required by instant claim 13.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
The one or more cationic surfactants may be chosen from inter alia quaternary ammonium salts, for example, alkyltrimethylammonium chlorides such as cetyltrimethylammonium (cetrimonium) chloride (page 13, line 1 through page 14, line 3; page 
The first composition may further comprise one or more non-silicone fatty substances chosen from inter alia fatty alcohols; solid fatty alcohols include, for example, myristyl alcohol, cetyl alcohol, stearyl alcohol and their mixture, cetylstearyl (cetearyl) alcohol (page 19, lines 9-10 and 21-26; page 20, lines 9-13; page 20, line 26 through page 21, line 1; page 25, lines 2-10; Example 1).   The first composition may comprise the additional non-silicone fatty substance(s) from 0.5 to 25 wt% (page 25, lines 11-14).  
The first composition may further comprise one or more organic solvents chosen from inter alia C2-C4 monoalcohols such as ethanol (page 26, lines 12-18; Example 1).  The first composition may comprise the organic solvent(s) from 20 to 95 wt% (page 26, lines 19-22).  Example 1 comprises 59% ethanol and 14.8 wt% propylene glycol.  Propylene glycol is an organic solvent (page 26, lines 16-18) that is also an art-recognized penetration enhancer as evidenced by paragraph [0043] of Brautigam, as required by instant claim 14.
The first composition is present in the form of a translucent or even a transparent (optically clear) composition (page 26, lines 23-24), as required by instant claim 8.
	The first composition is mixed with the second composition in order to obtain a final cosmetic composition; the final composition has a creamy (opaque) texture (page 2, lines 8-14 and 24-27; page 28, lines 15-17), as required by instant claims 10 and 11.  The second composition comprise water at a concentration of at least 15 wt% (page 26, line 25 through page 27, line 6).  The weight ratio of the first to second composition may vary from 0.2 to 5 (page 28, lines 11-14).  
Aprigliano Fernandes fails to specifically teach or exemplify an embodiment of the first anhydrous composition comprising amounts of the one or more cationic surfactants / cetrimonium chloride, the one or more non-silicone fatty substances / myristyl alcohol and the one or more organic solvents / ethanol falling entirely within the instantly claimed ranges.  However, the broader ranges disclosed by Aprigliano Fernandes overlap the instantly claimed ranges.  Therefore, the instantly claimed compositions and properties thereof are prima facie obvious over the broader disclosure of Aprigliano Fernandes. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2020/0206111, filed December 31, 2019 and claiming priority to December 31, 2018) teach hair care and conditioning compositions that are substantially anhydrous and comprise propylene glycol, one or more monoalcohols having from 2 to 6 carbon atoms, one or more cationic surfactants, and one or more fatty compounds (title; abstract; claims).
Hornby et al. (US 2005/0069516) teach hair conditioning products comprising a first, second and third hair conditioning agent, each agent affecting a different region of the hair (title; abstract; paragraphs [0004] and [0015]-[0020]; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633